UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):June 29, 2009(June 26, 2009) Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 000-50590 11-3516358 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 15245 Shady Grove Road, Suite 455
